DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 have been rejected.
Claims 11-20 are allowable.
Allowable Subject Matter
Claims 11-20 are allowed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“blockchain access layer” in claim 1 and 7-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means Plus Function
MPEP 2181(I)(A) provides the example of “ink delivery means” construed to mean “means for ink delivery.” There is no requirement for “means” or “step” to invoked 112(f). Reading in light of the Spec. (MPEP 2111), para. 0047 discloses: “the blockchain access layer 101 provides access to the blockchain (not shown) for various system architecture components. It also can coordinate all of the non-blockchain relates functions of the system.” Following MPEP 2181(II)(B) (“black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or computer component performs the claimed function.”), the blockchain access seeks to own any and all means (i.e., a black box) of achieving the result of “access.” Under BRI, access is the corresponding function and layer is the nonce word.
Claim Language
Nonce
BRI
Ink delivery means
Means
Means for ink delivery
Blockchain access layer
Layer
Layer for blockchain access


Layer in this context is the nonce word. Fig. 1 and the access layer is reproduced below, which shows the access yoking to oracles 141 and services 130-134.

    PNG
    media_image1.png
    1273
    926
    media_image1.png
    Greyscale


Further, para. 0050 does not limit the access layer to API’s and REST-API given the optional language. Put another way, the layer is at a higher level of abstraction. Spec. 0050 discloses: “In some embodiments, the entities 110 communicate with the blockchain access layer through software API (not shown). In some embodiments, this can be REST-API.” (Emphasis added.) More pressingly, para. 0079 discloses: “At the highest level, all types of users can interact with the blockchain access layer 101[.]”
Claim limitations for “blockchain access layer” in claim 1, 7-10; and “blockchain access layer” in claims 11, 18, and 20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. The specification does not provide the particular algorithms which cause a computer to perform each of the recited functions of “access”. Alternatively, or jointly, “blockchain access layer” performs the functions of “receive, store, receive, store, store, receive, receives” for claim 1 and “send” in claim 9. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-10 are rejected as they depend.

Antecedent Basis
Claim 4 recites the limitation "the instance".  There is insufficient antecedent basis for this limitation in the claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sealy US11100743 (gets overall inventive concept of blockchain voting)
Biddulph US20050211778 (discloses two types of databases for anonymization with an identifier) 
Kakavand US20180341648A1 (uses references to link blockchain that allows for anonymization of contract data; previously NoA by Examiner)
Shiralkar US10979225 (voting)
Simons US20200021600A1 (uses “Access Control Layer” which is similar to access layer in claims)
Chaum US20070095909A1 (voting)
Kaplan US20120330732A1 (mobile voting)
Sheng US20170221052A1 (associated with voting but mostly directed to blockchain)
William Belk Web3 and Blockchain_ The ‘access layer’, decentralized exchanges, and geopolitical implications _ by _ Dec, 2021 _ Medium _ Geek Culture (term of art)
NIST.IR.8419 (authority on blockchain)
NIST.IR.8403 (authority on blockchain)
NIST.IR.8301 (authority on blockchain)
Layer1 vs Layer 2 vs Layer 3 _ Blockchain Layers Explained (layers like term in claim)
A simple guide to the Web3 stack _ Coinbase (insight into layer in claim)
Wang et al. A Blockchain-based Decentralized Data Storage and Access Framework for PingER (discloses layers for blockchain)
16101248,Non-Final_Rejection,2022-03-15 (co-pending sister app.)
16101248,Non-Final_Rejection,2021-01-11 (co-pending sister app.)
16101248,Applicant_Arguments_Remarks_Made_in_an_Amendment,2021-04-12 (co-pending sister app, n.b. §101 arguments)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685